DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed July 12, 2022 has been entered. Claims 1-19 and 24-30 are pending. Claims 12-14 and 24-26 have been amended. Claims 20-23 have been canceled. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17, 19 and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Burmester et al. (US 2008/0213453 A1; Sep. 4, 2008) in view of Kozubal et al. (US 2019/0059431 A1; Feb. 2, 2019).
Regarding claim 1, Burmester discloses a colloidal composition comprising:
a first phase comprising at least one gas (e.g. aerated food product comprising incorporating gas into the food product mix, [0053]), 
a second phase comprising at least one monosaccharide, disaccharide, or polysaccharide (e.g. sucrose, [0070], [0072]), 
filamentous fungal particles (e.g. hydrophobin [0029] and [0070]), and
water ([0070] and [0072]).
Burmester further teaches that the first phase is dispersed into the second phase ([0053] and [0070]-[0074]).
While Burmester discloses the composition as described above, wherein the composition comprises hydrophobin, which is a protein of filamentous fungus ([0029]), Burmester fails to specifically teach that at least about 65 wt% of protein in the composition is provided by the filamentous fungal particles. 
Kozubal teaches an edible filamentous fungal biomat formulation as a protein ingredient in foodstuffs, such as ice cream ([0023], [0093], [0098], and [0171]). Kozubal teaches that the filamentous fungus can have 46-51% protein ([0009]). Kozubal further teaches that the filamentous fungus is incorporated into foodstuff to increase the protein content of the foodstuff ([0024], [0093]-[0098]). 
As Burmester teaches that it is known in the art for ice cream to comprise filamentous fungal particles and Kozubal further teaches adding filamentous fungal particles to ice cream in a greater amount than what is taught by Burmester in order to increase the protein content of the ice cream, it would have been obvious to one of ordinary skill in the art to add the edible filamentous fungal biomat formulation of Kozubal to the ice cream of Burmester in order to increase the protein content of the ice cream. Doing so would yield the predictable result of providing an ice cream product having an increased protein content, thus providing more nutrition to the consumer. 
With respect to at least about 65 wt% of protein in the composition is provided by the filamentous fungal particles, Kozubal teaches that the filamentous fungus can have 46-51% protein ([0009]). Kozubal further teaches that the filamentous fungus is incorporated into foodstuff to increase the protein content of the foodstuff ([0024], [0093]-[0098]), wherein adding higher amounts of the edible filamentous fungus provides the foodstuff with increased protein ([0094]).
Therefore, it would have been obvious to one of ordinary skill in the art to vary the amount of filamentous fungus added to the ice cream to result in a desired protein content, wherein at least about 65 wt% of protein in the composition is provided by the filamentous fungal particles.
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 2, Kozubal teaches that the filamentous fungal particles are in a form of wet biomat derived particles ([0007]). 
Regarding claim 3, Burmester further teaches that the amount of the at least one monosaccharide, disaccharide, or polysaccharide (e.g. sucrose) can be 22 wt% ([0070], [0072]), thus falling within the claimed range of at least about 10 wt%. 
Regarding claim 4, as stated above, Burmester teaches that the at least one monosaccharide, disaccharide, or polysaccharide comprises sucrose ([0070], [0072]).
Regarding claim 5, Burmester discloses the composition comprising at least one monosaccharide or disaccharide (e.g. sucrose), but fails to specifically teach a polysaccharide. 
Kozubal teaches that the filamentous fungal particles can be mixed with a polysaccharide ([0012]) and therefore it would have been obvious to further include a polysaccharide in the ice cream of Burmester depending on the desired properties/nutritional profile of the final product. 
From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the addition of a polysaccharide as it continues to function predictably as a carbohydrate, as expected.
With respect to the exact amount, it would have been obvious to vary the amount of polysaccharide in the ice cream of Burmester depending on the desired properties/nutritional profile of the final product. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 6, Burmester and Kozubal teach the composition comprising filamentous fungal particles as described above. With respect to the exact amount present in the composition, Kozubal teaches that the filamentous fungus can have 46-51% protein ([0009]). Kozubal further teaches that the filamentous fungus is incorporated into foodstuff to increase the protein content of the foodstuff ([0024], [0093]-[0098]), wherein adding higher amounts of the edible filamentous fungus provides the foodstuff with increased protein ([0094]).
Therefore, it would have been obvious to one of ordinary skill in the art to vary the amount of filamentous fungus added to the ice cream to result in a desired protein content, depending on the desired properties/nutritional profile of the final product. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 7, Kozubal further teaches that the filamentous fungal particles are part of an aqueous dispersion ([0098]). 
With respect to the ratio of water to filamentous fungal particles, Kozubal teaches a ratio of 0.1 to 2 ([0099]), thus falling within the claimed range of 0.1 to 10.
Regarding claim 8, Burmester further teaches that the composition can comprise at least one fatty substance ([0065]).
Regarding claim 9, Burmester teaches an example of the composition, wherein the composition comprises skim milk powder, which contains fat ([0071]) in an amount of 5 wt% ([0070]), thus falling within the claimed range of about 4.5 wt% to about 60 wt%. 
Regarding claim 10, Burmester further teaches that the composition comprises a foam stabilizer (e.g. xanthan gum) in an amount of 0.2 wt% ([0070]), thus failing within the claimed range of about 0.05 wt% to about 0.5 wt%. 
Regarding claim 11, Burmester teaches that the composition comprises a surfactant (milk protein) and a stabilizer (xanthan gum) that are non-fungal derived ([0009] and [0070]). 
Burmester, however, teaches that the surfactant only has to be present in an amount of 0.5% and the stabilizer in an amount of 0.2% ([0009] and [0070]). Therefore, as this is such a small amount, the composition of Burmester is considered to be “substantially” free of any non-fungal derived emulsifiers, stabilizers and surfactants. 
Regarding claim 12, Burmester discloses homogenously mixing the first phase with the second phase ([0070]-[0074]), but fails to specifically teach that the composition remains mixed within the claimed amount of time. 
However, the examiner notes that Burmester teaches a frozen aerated product, such as ice cream, which is well known in the art to remain mix for a period of time. 
Further, the shelf life of the product, wherein it remains homogenously mixed, is a result effective variable directly related to the type of ingredients in the composition as well as the processing conditions for achieving the composition. For example, the amount and type of foam stabilizer present will affect the mixture as well as time and amount of aeration and mixing during freezing. Therefore, it is well within the ordinary skill in the art to vary the ingredients, amounts of ingredients and processing conditions through routine experimentation to result in a frozen aerated product having a desired homogensouly mixed state. 
Regarding claim 13, Burmester further teaches that the gas is mixed into the composition to create an overrun of at least 20% to at most 400% ([0053], [0054], [0074]). Burmester further teaches an example comprising 100% overrun ([0074]), thus resulting in a volume ratio of gas to the composition being at least 1 (e.g. for example 100% overrun = 50% air and 50% ice cream), thus falling within the claimed range.
Regarding claim 14, Burmester discloses the use of a foam stabilizer as recited in claim 10. Burmester teaches that the composition comprises a foam stabilizer (e.g. xanthan gum) in an amount of 0.2 wt% ([0070]), thus failing within the claimed range of about 0.05 wt% to about 0.5 wt%. 
Burmester, however, fails to specifically teach the foam stability of the composition as claimed. 
However, it would have been obvious to one of ordinary skill in the art to vary the amount and type of foam stabilizer in the composition to result in a desired foam stability. A higher amount of foam stabilizer will give the composition more stability. Additionally, the amount and types of additional ingredients will affect the stability of the composition in how they react with the stabilizer. 
Therefore, it is well within the ordinary skill in the art to vary the amount of type of foam stabilizer and additional ingredients present in order to result in a composition having a desired foam stability. 
Further, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
With respect to the amount of time for the foam stability, the examiner notes that Burmester teaches a frozen aerated product, such as ice cream, which is well known in the art to remain stable for a period of time. 
Further, the shelf life of the product, wherein it remains stable, is a result effective variable directly related to the type of ingredients in the composition as well as the processing conditions for achieving the composition. For example, the amount and type of foam stabilizer present will affect the mixture as well as time and amount of aeration and mixing during freezing. Therefore, it is well within the ordinary skill in the art to vary the ingredients, amounts of ingredients and processing conditions through routine experimentation to result in a frozen aerated product having a desired homogensouly mixed state. 
Regarding claims 15, 17 and 19, Burmester teaches that the colloidal composition is a frozen dairy food product, such as ice cream ([0063] and [0065]).
Regarding claim 16, Burmester further teaches that the composition can comprise at least one fatty substance ([0065]) and further discloses examples comprising skimmed milk powder have 0.8% fat ([0071]). Burmester teaches that the food composition can have a fat content from 0 to 60 wt% ([0065]), thus overlapping the claimed range of at least about 10.5 wt%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
It would have been obvious to one of ordinary skill in the art vary the fat content of the composition by varying the type of milk used in the dairy composition, such as by using whole milk having a higher fat content than skimmed milk, and also varying the type of final dairy product made. Burmester clearly teaches that the food product can be a variety of food products and therefore it would have been obvious to determine the fat content depending on the desired final product. 
Further, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 24, Burmester further teaches that the ice crystals can have a particle size of 20 and 10 um, thus falling within the claimed range of less that about 25 um, wherein about 99% and 94%, respectively, of the ice crystals have that size ([0119]), thus falling within the claimed range of at least 20%. 
Regarding claims 25-26, Burmester discloses an example of a frozen aerated product ([0070]), wherein the example does not include saturated fat and therefore the saturated fat content meets the claimed limitation of less than about 55 wt% of the total fat content and less than about 5.5 wt% of the composition. 
Regarding claims 27-28, Burmester teaches that the composition comprises at least one hydrophobin in an amount of 0.1 wt% of the total composition ([0070]).
The amount of total protein in the composition is 1.9% (0.1% for the hydrophobin and 1.8% for the skimmed milk powder having 36% protein in an amount of 5%). Therefore, the hydrophobin represents 5 wt% (0.1% of 1.9%) of the total protein content, thus falling within the claimed range of at least about 1 wt%. 
Regarding claim 29, Burmester discloses the composition as described above with respect to claim 1, but fails to specifically teach the viscosity of the composition.
However, the examiner notes that the viscosity is dependent on the amount of aeration, the amount of water in the composition, the amount of additional ingredients, and the time and temperature of freezing. A higher amount of water will result in a less viscous product and freezing at a lower temperature for a longer amount of time will result in a more viscous product. Therefore, it would have been obvious to one of ordinary skill in the art to vary the amount and type of ingredients, as well as the processing conditions to result in a final product having a desired viscosity. This is merely routine experimentation that is well understood, routine and conventional in the art. 
Regarding claim 30, Burmester in view of Kozubal further teaches a method of preparing an ice cream, the method comprising adding all the ingredients including the fungal dispersion of Kozubal and the saccharide of Burmester and heating the mixture, followed by cooling to a determined temperature, aerating (e.g. churning), and freezing to a determined temperature ([0071]-[0075]).
With respect to the multiple heating temperatures and maintaining the third temperature for at least two minutes to form an emulsion, Burmester teaches maintaining the heating temperature for a time to disperse all the ingredients and therefore it would have been obvious to one of ordinary skill in the art to vary the amount of time needed for dispersion, or to create an emulsion, depending on the amount of ingredients added. Further, it would have been obvious to provide multiple heating stages in order to ensure all the ingredients are thoroughly dispersed in the mixture.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Burmester et al. (US 2008/0213453 A1; Sep. 4, 2008) in view of Kozubal et al. (US 2019/0059431 A1; Feb. 2, 2019) as applied to claim 17 above, and further evidenced by Reference (“What Is the Melting Point of Ice Cream?”, April 9, 2020, Retrieved from Internet URL: https://www.reference.com/science/melting-point-ice-cream-d438071a06dd9e19).
Regarding claim 18, Burmester discloses that the composition can be an ice cream as described above, but fails to specifically disclose that the product has a melting point of no more than about 15 C.
Reference teaches that ice cream has a melting point of about 31 F, or -3 C (page 1), thus falling within the claimed range of no more than about 15 C. 
Therefore, as Burmester teaches an ice cream product, the ice cream of Burmester is expected to have a melting point within the claimed range as evidenced by Reference. 

Response to Arguments
Applicant’s amendment has overcome the 112 rejection from the previous Office Action and therefore it has been withdrawn. 
Applicant’s arguments with respect to the 103 rejection have been fully considered but were not found persuasive. 
Applicant argues on pages 8-9 that the cited prior art fails to teach “wherein at least about 65 wt% of protein in the colloidal composition is provided by the filamentous fungal particles”. Applicant states that both Burmester and Kozubal teach that the fungal particles represent a lower amount of protein than what is claimed and therefore would not be obvious to increase the protein content to arrive at the claimed invention. 
This is not found persuasive. As stated above in the rejection, the examiner recognizes that the cited prior art fails to specifically teach wherein at least about 65 wt% of protein in the colloidal composition is provided by the filamentous fungal particles. However, Kozubal teaches an edible filamentous fungal biomat formulation as a protein ingredient in foodstuffs, such as ice cream ([0023], [0093], [0098], and [0171]). Kozubal teaches that the filamentous fungus can have 46-51% protein ([0009]). Kozubal further teaches that the filamentous fungus is incorporated into foodstuff to increase the protein content of the foodstuff ([0024], [0093]-[0098]). 
Kozubal goes on to state that augmenting a cup of coup with 68.1 g of the filamentous fungal particles adds 8.5 g of protein and augmenting a bowl of soup with 136 g of the fungal particles adds 18 g of protein ([0094]). Therefore, it is well within the ordinary skill in the art to vary the amount of filamentous fungal particles added to the colloidal composition of Burmester to achieve a desired protein content as taught by Kozubal. The amount of protein is directly proportional to the amount of fungal particles added and therefore it is well within the ordinary skill in the art to increase the amount of fungal particles in the colloidal composition if a higher protein content is desired. The claims do not recite any specifics regarding the amount of type of additional ingredients, which would all affect the protein content. 
Therefore, as both Burmester and Kozubal teach the addition of fungal particles to colloidal compositions, such as ice cream, it would have been obvious to add a desired amount in order to achieve a desired protein content. 
Further, Kozubal teaches that the filamentous fungal particles are a great substitute for animal protein and therefore it would have been obvious to increase the amount of filamentous fungal particles present in Burmester, which would increase the protein content provided by the fungal particles, if the fungal particles represented the only source of protein. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
As criticality for the claimed protein provided by the fungal particles has not been demonstrated, and it is obvious to increase the amount of fungal particles present to result in a increase protein content, which provides vital nutrition, the claimed limitation is merely an obvious variant over the prior art. 

Additionally, from In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the combination of fungal particles in ice cream as it is well known in the art to have the protein content of a colloidal composition be provided by filamentous fungal particles.  
Applicant further argues on pages 9-10 that Burmester fails to teach filamentous fungal particles as it uses an extract.
This is not found persuasive as the extract of Burmester is from filamentous fungal particles and therefore would also represent filamentous fungal particles. The instant specification does not provide a clear definition for what the particles are and therefore, for the reasons state above, Burmester teaches filamentous fungal particles. 
Applicant argues on page 10 that the prior art does not recognize the need for colloidal food products that have reduced amounts of, or no, animal derived products. 
This is not found persuasive as Kozubal explicitly teaches that there is an increased need for protein sources besides animals ([0002]]-[0003]). Kozubal additionally teaches that filamentous fungal partciles are useful in colloidal compositions. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant further argues on pages 10-11 that the prior art fails to teach the claimed method steps. 
This is not found persuasive as the examiner recognizes that the prior art fails to specifically teach the steps as claimed. However, Burmester in view of Kozubal teaches a method of preparing an ice cream, the method comprising adding all the ingredients including the fungal dispersion of Kozubal and the saccharide of Burmester and heating the mixture, followed by cooling to a determined temperature, aerating (e.g. churning), and freezing to a determined temperature ([0071]-[0075]).
With respect to the multiple heating temperatures and maintaining the third temperature for at least two minutes to form an emulsion, Burmester teaches maintaining the heating temperature for a time to disperse all the ingredients and therefore it would have been obvious to one of ordinary skill in the art to vary the amount of time needed for dispersion, or to create an emulsion, depending on the amount of ingredients added. Further, it would have been obvious to provide multiple heating stages in order to ensure all the ingredients are thoroughly dispersed in the mixture.
The prior art results in a similar product, an ice cream analogue and therefore the exact processing steps are merely an obvious variant over the prior art absent a showing that the claimed process steps product a new or unexpected product. 
As stated in MPEP 2144.04 IV C: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 
As the prior art teaches adding all the ingredients including the fungal dispersion of Kozubal and the saccharide of Burmester and heating the mixture, followed by cooling to a determined temperature, aerating (e.g. churning), and freezing to a determined temperature ([0071]-[0075]), it is not clear how that multiple heating steps results in a different product over the prior art. 
For the reasons stated above, the 103 rejections are maintained. 



Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791